IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James Spinola,                         :
d/b/a Hillcrest Architecture,          :
                          Appellant    :
                                       :
             v.                        :      No. 2120 C.D. 2015
                                       :
Patrick Kelley;                        :
Waste Not Technologies, LLC,           :
jointly and severally                  :


                                       ORDER


             NOW, November 14, 2016, upon consideration of appellant’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge